  4:20-cv-03108-RGK-PRSE Doc # 16 Filed: 03/19/21 Page 1 of 1 - Page ID # 62




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BENJAMIN PAEZ,                                          4:20CV3108

                   Plaintiff,
                                                           ORDER
       vs.

M. J. NUTSCH, NSP Troop E.
Badge # 321,

                   Defendant.



      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 15) is
granted. Plaintiff shall have an additional 60 days, until May 21, 2021, to file an
amended complaint.

      Dated this 19th day of March, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
